Exhibit 10.1 Patent Acquisition Agreement

 
PATENT ACQUISITION AGREEMENT


Private and Confidential


THIS PATENT ACQUISITION AGREEMENT (the "Agreement"), made as of the last
executed date below (the "Effective Date"), by and among PERPETUAL WIND POWER
CORPORATION a privately held company organized in the State of Delaware with a.
principle address located at 109 Burtons Road, Marlton, NJ 08053 (the "Seller"),
and MEGA WORLD FOOD HOLDING COMPANY, a public company organized in the state of
Nevada and traded on the Over the Counter Bulletin Board under the symbol "MWFH"
(the "Company"), pertaining to sale of a wind and solar patent owned by the
Seller to the Company for newly issued restricted common stock of the
Company.  Seller and the Company individually are referred to herein as a
"Party," and collectively as the "Parties".


WI T N E S S E T H:


WHEREAS, the Company has authorized One Hundred Million (100,000,000) shares of
common stock, par value $.001 per share, of which a total of Twenty Five Million
(25,000,000) shares of common stock are issued and outstanding as of the date
hereof; and


WHEREAS, the Company has authorized 10,000,000 shares of preferred stock, par
value $.001 per share, of which no shares of preferred stock are issued and
outstanding as of the date hereof; and


WHEREAS, Seller is an alternative energy company that has expended financial
resources and developed and owns a unique wind and solar powered turbine
technology for which it has a patent pending with the United States Patent and
Trademark office  (U.S. Patent App. Serial No. 61/257,578) as submitted on
November 3, 2009 by Woodcock Washburn, a leading US law firm specializing in
intellectual property law and as demonstrated on Perpetual Wind’s website at
www.perpwindpower.com (the “Perpetual Wind Patent”); and


WHEREAS, Seller currently owns 24,500,000 shares of common stock of the Company;
and


WHEREAS, the Company desires to acquire the Perpetual Wind Patent from Seller
and general exploit the technology of the Seller, all pursuant to such terms,
provisions and conditions as the parties hereto shall agree.


NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties contained herein, and subject to the terms and
conditions hereof, the Parties hereby agree as follows:

Patent Acquisition Agreement, Page  of 1 of 7
 
 

--------------------------------------------------------------------------------

 
 
1. Sale of Perpetual Wind Patent.  Seller hereby agree to sell to the Company,
and the Company hereby agrees to purchase from Seller the Perpetual Wind Patent
for an aggregate purchase price of Two Million Five Hundred Thousand (2,500,000)
newly issued Common Stock of the Company (the “Mega Shares”) to be issued in the
name of the Seller’s Shareholders in accordance with Exhibit A attached hereto
and incorporated by reference (“Seller’s Shareholders”).


2. Additional Consideration.  Seller hereby agrees as additional consideration
at the Closing Date to return to the Company’s treasury the 24,500,000 shares of
common stock of the Company that it currently owns whereby after the Closing
Date, the Seller will own no shares in the Company, the Seller’s Shareholders
shall own the Mega Shares, and the Company will have a total of Three Million
(3,000,000) Common Stock issued and outstanding.


3. Conditions to Closing.  The obligations of the Parties to consummate the sale
the Perpetual Wind Patent to the Company is subject to the satisfaction of the
following conditions:


a.           The Seller, and the Company shall have provided an executed copy of
the Agreement;


b.           The Company shall have received approval from its board of
directors and its shareholders for the execution of this Agreement and the
transactions contemplated hereby, including, without limitation, the issuance of
the Mega Shares;


b.           The Seller shall have received approval from its board of directors
and its shareholders for the execution of this Agreement and the transactions
contemplated hereby, including, without limitation, the sale of the Perpetual
Wind Patent to the Company, in accordance with applicable law and the Company's
certificate of incorporation and by-laws.


4. Closing. On or before the seventh business day from the date hereof, Company
and Seller shall close in accordance with the terms of this Agreement (the
“Closing Date”).


5.           Representations and Warranties of Seller. Seller hereby represents
and warrants, for a period of twelve (12) months from the Closing Date, to the
Company, that the statements in the following paragraphs of this Section 5 are
all true and complete as of the Closing Date:


a.             Ownership of the Patent.  Seller warrant that it owns the
Perpetual Wind Patent and that no one else has any claims to it.


b.           Full Power and Authority.  Seller represent that they have full
power and authority to enter into this Agreement.

Patent Acquisition Agreement, Page  of 2 of 7
 
 

--------------------------------------------------------------------------------

 


c.           No Oral Representations.  No oral or written representations have
been made other than or in addition to those stated in this Agreement.  Seller
is not relying on any oral or written statements made by the Company, the
Company’s representatives, employees or affiliates in sale of the Perpetual Wind
Patent to the Company.


e.           Restricted Securities.  Seller understands that the Mega Shares are
characterized as "restricted securities" under the Securities Act in as much as
they are being acquired by the Seller’s Shareholders from the Company in a
transaction not involving a public offering.


f.           Opinion Necessary.  Seller acknowledges on behalf of itself and its
shareholders that if any transfer of the Mega Shares is proposed to be made in
reliance upon an exemption under the Securities Act, the Company may require an
opinion of counsel satisfactory to the Company that such transfer may be made
pursuant to an applicable exemption under the Securities Act. Seller
acknowledges on behalf of itself and its shareholders that a restrictive legend
appears on the Mega Shares and must remain on the Mega Shares until such time as
it may be removed under the Securities Act.


g.           Compliance.   Seller shall comply with all applicable securities
laws, rules and regulations regarding this Agreement, the transactions
contemplated hereby and all related transactions, including, but not limited to,
the timely and accurate filing of any forms required by the U.S. Securities and
Exchange Commission for the Company.


5.           Representations and Warranties of the Company.  Company hereby
represent and warrant to the Seller that the statements in the following
paragraphs of this Section 5 are all true and complete as of the Closing Date:


a.           Full Power and Authority. Company represents that it has full power
and authority to enter into this Agreement and consummating the transactions
contemplated hereby.


b.           No Oral Representations.  No oral or written representations have
been made other than or in addition to those stated in this Agreement. Company
is not relying on any oral or written statements made by the Seller, the
Seller’s representatives, employees or affiliates in purchasing the Perpetual
Wind Patent.


c.           Compliance.   Company shall comply with all applicable securities
laws, rules and regulations regarding this Agreement, the transactions
contemplated hereby and all related transactions, including, but not limited to,
the timely and accurate filing of any forms required by the U.S. Securities and
Exchange Commission for the Company.



Patent Acquisition Agreement, Page  of 3 of 7
 
 

--------------------------------------------------------------------------------

 
 
6.           Indemnification. Seller and Company herein shall indemnify and hold
harmless the other Party to this Agreement from and against any and all losses,
damages, expenses and liabilities (collectively "Liabilities") or actions,
investigations, inquiries, arbitrations, claims or other proceedings in  respect
thereof, including enforcement of this Agreement (collectively "Actions" and
together with the Liabilities, the "Losses").  Losses include, but are not
limited to, all reasonable legal fees, court costs and other expenses incurred
in connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement or for any
breach of this Agreement.


7.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut, without giving effect to
any other choice or conflict of law provision that would cause the application
of the laws of any other jurisdiction other than the State of Connecticut.


8.           Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties, except that Buyer may not assign or transfer any of its
rights or obligations under this Agreement.


9.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. A telefaxed copy of this
Agreement shall be deemed an original.


10.           Headings.  The headings used in this Agreement are for convenience
of reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


11.           Ambiguities.   Each Party and its counsel have participated fully
in the review and revision of this Agreement. The Parties understand and agree
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in interpreting this Agreement. The
language in this Agreement shall be interpreted as to its fair meaning and not
strictly for or against any Party.


12.           Costs, Expenses. Each Party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


13.           Modifications and Waivers.  No change, modification or waiver of
any provision of this Agreement shall be valid or binding unless it is in
writing, dated subsequent to the execution of this Agreement, and signed by all
the Parties. No waiver of any breach, term, condition or remedy of this
Agreement by any Party shall constitute a subsequent waiver of the same or any
other breach, term, condition or remedy.  All remedies, either under this
Agreement, by law, or otherwise afforded the Buyer shall be cumulative and not
alternative.

Patent Acquisition Agreement, Page  of 4 of 7
 
 

--------------------------------------------------------------------------------

 


14.           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.


15.           Entire Agreement.   This Agreement constitutes the entire
agreement and understanding of the Parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings duties  or  obligations between the Parties with
respect to the subject matter hereof.


16.           Further Assurances.  From and after the date of this Agreement,
upon the request of the Buyer or the Sellers, Buyer and the Sellers shall
execute and deliver such instruments, documents or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.


17.           Notices. All notices or other communications required or permitted
by this Agreement shall be in writing and shall be deemed to have been duly
received:


a.           if  given by telecopier, when  transmitted and the appropriate
telephonic confirmation received if transmitted on a business day and during
normal business hours of the recipient, and otherwise on the next business day
following transmission;


b.           if given by certified or registered mail, return receipt requested,
postage prepaid, three business days after being deposited in the U.S. mails;
and


c.           if given by courier or other means, when received or personally
delivered, and, in any such case, addressed as indicated herein, or to such
other addresses as may be specified by any such Person to the other Person
pursuant to notice given by such Person in accordance with the provisions of
this Section 25.


18.           Insider Trading. The Sellers hereby certify that they have not
themselves, nor through any third parties, purchased nor caused to be purchased
in the public marketplace any publicly traded shares of the Company. The Sellers
further certify they have not communicated the nature of the transactions
contemplated by the Agreement, are not aware of any disclosure of nonpublic
information concerning said transactions, and are not a party to any insider
trading of Company shares.


19.           Binding Arbitration. In the event of any dispute, claim, question,
or disagreement arising from or relating to this Agreement or the breach
thereof, the Parties hereto shall use their best efforts to settle the dispute,
claim question, or disagreement. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to both Parties. If
they do not reach such a solution within a period of sixty (60) days, then, upon

Patent Acquisition Agreement, Page  of 5 of 7
 
 

--------------------------------------------------------------------------------

 
 
notice by either Party to the other, all disputes, claims, questions, or
disagreements shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules
including the Optional Rules for Emergency Measures of Protection, and judgment
on any award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.


In Witness Whereof, the Parties hereto have executed this Agreement as of the
last date written below.




MEGA WORLD FOOD HOLDING COMPANY:



/s/Ling Ling Wang
Ling Ling Wang, CEO
 
Date: January 19, 2013





PERPETUAL WIND POWER CORPORATION:
 
/s/ Frank Pringle
Frank Pringle, CEO
 
Date: January 23, 2013


Patent Acquisition Agreement, Page  of 6 of 7
 
 

--------------------------------------------------------------------------------

 
 
Appendix A



   
Seller’s Shareholders
 
Shares Being Received by Each:
       
FRANK PRINGLE
1,250,000
LOIS PRINGLE
759,793
ELYSE THOMPSON
83,333
SHAWN PRINGLE
41,667
GEORGE BIRCH
41,667
JERRY GRUENBAUM
290,833
RYAN THOMPSON
5,625
JEN THOMPSON
5,625
BAILEY PRINGLE
5,625
ASHLEE PRINGLE
5,625
NIKOLAOS GIANNAKEAS
208
YASUAO HAYASHI
833
DONNA WERT
833
ROBERT & MAGDALENE WALESYN
208
CHARLES BEEBE
1,250
LARRY ETHERTON
208
LIBBY NEUMAN
4,167
GRAHAM WERT
2,500
     
2,500,000

 
Patent Acquisition Agreement, Page  of 7 of 7
 
 

--------------------------------------------------------------------------------

 
